      Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 1 of 10 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 Steven P. Krinsky,
 individually and on behalf of all others similarly situated,        Case No: 1:20-cv-5679
                                Plaintiff(s)
                                                                     CLASS ACTION COMPLAINT

     -v.-                                                            DEMAND FOR JURY TRIAL


 Kohn Law Firm S.C.,
 Unifund CCR, LLC,
 and John Does 1-25.

                                Defendant(s).


       Plaintiff Steven P. Krinsky (“Plaintiff”), brings this Class Action Complaint by and through

his attorneys, Stein Saks, PLLC, against Defendants Kohn Law Firm S.C. (“Kohn Law”), and

Unifund CCR, LLC (“Unifund”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective
  Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 2 of 10 PageID #:2




collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to ensure “that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

determining that the existing consumer protection laws were inadequate, Id. § 1692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in

this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as the

acts and transactions occurred here, Plaintiff resides here, and Defendants transact business here.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices Act

("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of Illinois, Cook county, residing at 8404 Central

Park Ave. Skokie, IL 60076.
  Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 3 of 10 PageID #:3




   8.      Defendant Kohn Law is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 735 North Water Street, Suite 1300,

Milwaukee, WI 53202.

   9.      Upon information and belief, Defendant Kohn Law is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.

   10.     Defendant Unifund is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 10625 Techwoods Circle, Cincinnati, OH

45242.

   11.     Upon information and belief, Defendant Unifund is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.

   12.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   13.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   14.     The Class consists of all individuals:

           a. with addresses in the State of Illinois;

           b. to whom Defendant Kohn Law sent a letter;

           c. on behalf od Unifund;

           d. attempting to collect a consumer debt;
  Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 4 of 10 PageID #:4




            e. that has the incorrect current creditor listed;

            f. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   15.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   16.      Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   17.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants’ written communications to consumers, in the form attached as

Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f and 1692g.

   18.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   19.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:
Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 5 of 10 PageID #:5




       a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

          that the Plaintiff Class defined above is so numerous that joinder of all members

          would be impractical.

       b. Common Questions Predominate: Common questions of law and fact exist as

          to all members of the Plaintiff Class and those questions predominate over any

          questions or issues involving only individual class members. The principal issue

          is whether the Defendants' written communications to consumers, in the form

          attached as Exhibit A violate 15 § 1692e, 1692f and 1692g.

       c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

          The Plaintiff and all members of the Plaintiff Class have claims arising out of the

          Defendants' common uniform course of conduct complained of herein.

       d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

          class members insofar as Plaintiff has no interests that are adverse to the absent

          class members. The Plaintiff is committed to vigorously litigating this matter.

          Plaintiff has also retained counsel experienced in handling consumer lawsuits,

          complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

          any interests which might cause them not to vigorously pursue the instant class

          action lawsuit.

       e. Superiority: A class action is superior to the other available means for the fair

          and efficient adjudication of this controversy because individual joinder of all

          members would be impracticable. Class action treatment will permit a large

          number of similarly situated persons to prosecute their common claims in a single
  Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 6 of 10 PageID #:6




               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   22.     Plaintiff repeats the above allegations as if set forth here.

   23.     Some time prior to December 3, 2019, an obligation was allegedly incurred to

Capital One Bank (USA) N.A. (“Capital One”).

   24.     This alleged debt was incurred as a financial obligation that was primarily for

personal, family or household purposes, specifically for a personal credit card.

   25.     The alleged Capital One obligation is a “debt” as that term is defined by 15 U.S.C.

§ 1692a (5).

   26.     Capital One is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

   27.     The alleged Capital One debt was subsequently purchased by other creditors.

   28.     Upon information and belief, Defendant Unifund was retained by one of these

creditors to collect on the alleged debt.
  Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 7 of 10 PageID #:7




   29.     Defendant Unifund collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of itself or other creditors

using the United States Postal Services, telephone and internet.

   30.     Upon information and belief, Kohn Law was retained by Unifund or one of these

creditors to collect on the alleged debt.

   31.     Defendant Kohn Law collects and attempts to collect debts incurred or alleged to

have been incurred for personal, family or household purposes on behalf of itself or other

creditors using the United States Postal Services, telephone and internet.

                         Violation – December 3, 2019 Collection Letter

   32.     On or about December 3, 2019, Defendants sent Plaintiff a collection letter. A true

and accurate copy of this letter from Defendant is attached as Exhibit A.

   33.     The letter states that Unifund CCR, LLC (“Unifund”) is the “Current Creditor to

Whom the Debt is Owed”.

   34.     This statement, however, is false.

   35.     Upon information and belief, Unifund is possibly the servicer of the debt, but not the

current creditor.

   36.     This false listing of the name of the creditor is deceptive in preventing Plaintiff from

determining to whom payment should be made, which debt is owned by whom, and the possible

benefits and/or detriments to the consumer of those relevant facts.

   37.     Furthermore, this confusion can ultimately result in multiple collections on the same

debt by different collectors, and a double collection can occur.

   38.     As a result of Defendants’ deceptive, misleading and unfair debt collection

practices, Plaintiff has been damaged.
  Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 8 of 10 PageID #:8




                                  COUNT I
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

   39.     Plaintiff repeats the above allegations if set forth here.

   40.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   41.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   42.     Defendants violated said section:

           a. By making a misleading representation in violation of §1692e (10) by stating the

               incorrect name for the current creditor.

   43.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                              COUNT II
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                             §1692f et seq.

   44.     Plaintiff repeats the above allegations if set forth here.

   45.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

   46.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

   47.     Defendants violated this section by stating the incorrect name for the current creditor.
    Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 9 of 10 PageID #:9




      48.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                             COUNT III
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692g
                               et seq.

      49.     Plaintiff repeats the above allegations if set forth here.

      50.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      51.     Pursuant to 15 USC §1692g:

                 Within five days after the initial communication with a consumer in

                 connection with the collection of any debt, a debt collector shall, unless the

                 following information is contained in the initial communication or the

                 consumer has paid the debt, send the consumer a written notice containing –

                      1. The amount of the debt;

                      2. The name of the creditor to whom the debt is owed; …

      52.     Defendants violated 15 U.S.C. §1692g by failing to correctly identify the name of

  the creditor to whom the debt is owed.

      53.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                    DEMAND FOR TRIAL BY JURY

      54.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.
       Case: 1:20-cv-05679 Document #: 1 Filed: 09/24/20 Page 10 of 10 PageID #:10




                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Steven P. Krinsky, individually and on behalf of all others

       similarly situated, demands judgment from Defendants Kohn Law Firm S.C. and Unifund

       CCR, LLC, as follows:


          a)       Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Yaakov Saks, Esq., as Class Counsel;

          b)       Awarding Plaintiff and the Class statutory damages;

          c)       Awarding Plaintiff and the Class actual damages;

          d)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

          e)       Awarding pre-judgment interest and post-judgment interest; and

          f)       Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.

       Dated: September 24, 2020                        Respectfully Submitted,


                                                        Stein Saks, PLLC

                                                        By: s/ Yaakov Saks, Esq.
                                                        Yaakov Saks, Esq.
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        P. (201) 282-6500 x101
                                                        F. (201) 282-6501

                                                        Attorneys for Plaintiff

herb
